 



Exhibit 10.1
[a39948a3994890.jpg]
April 16, 2008
Mr. Joseph P. Bellino
c/o Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 350
Foothill Ranch, California 92610
Dear Joe:
     This letter reflects the terms of our agreement in regard to the impact of
your departure on your employment agreement dated as of July 6, 2006 (the
“employment agreement”) and outstanding equity grants. Pursuant to our
agreement:

  1)   you will receive the benefits contemplated by Sections 4.1 and 4.5 of
your employment agreement, including the continuation of your car allowance for
two years, in each case based on a termination date of April 14, 2008; and    
2)   the restricted shares granted to you on July 6, 2006 will vest and all
other equity grants issued to you will be canceled effective as of the date of
this letter.

     If the foregoing reflects your understanding of the terms of our agreement,
please acknowledge your agreement by executing this letter in the space provided
below.

              KAISER ALUMINUM CORPORATION
 
       
 
  By:   /s/ John M. Donnan
 
       
 
      Senior Vice President and General Counsel
 
       
Agreed and accepted this 16th day of
April, 2008:
       
 
       
/s/ Joseph P. Bellino
                 
JOSEPH P. BELLINO
       

     
 
  27422 Portola Parkway, Suite 350
Foothill Ranch, California 92610-2831
Tel (949) 614-1740
Fax (949) 614-1930
www.kaiseraluminum.com

